Case 2:17-cv-08525-JAK-JPR Document 186 Filed 09/08/20 Page 1 of 5 Page ID #:18976



  1   Benjamin Heikali (SBN 307466)
      bheikali@faruqilaw.com
  2   Joshua Nassir (SBN 318344)
      jnassir@faruqilaw.com
  3   FARUQI & FARUQI, LLP
      10866 Wilshire Boulevard, Suite 1470
  4   Los Angeles, California 90024
      Telephone: (424) 256-2884
  5   Facsimile: (424) 256-2885
  6   Attorneys for Plaintiff Sonnetta Woods
  7
      Amy P. Lally (SBN 198555)                     Morgan Branch (pro hac vice)
  8   alally@sidley.com                             mbranch@sidley.com
      SIDLEY AUSTIN LLP                             SIDLEY AUSTIN LLP
  9   1999 Avenue of the Stars 17th Floor           One South Dearborn
      Los Angeles, CA 90067                         Chicago, IL 60603
 10   Telephone: (310) 595-9500                     Telephone: (312) 853-7000
      Facsimile: (310) 595-9501                     Facsimile: (312) 853-7036
 11
 12   Attorneys for Defendants
      Bayer HealthCare LLC and
 13   Bayer Corporation
 14
                            UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16   CAMILLE CABRERA, individually and              Case No. 2:17-cv-08525 JAK (JPRx)
 17   on behalf of all others similarly situated,
                                                     JOINT STIPULATION TO
 18                Plaintiff,                        CONTINUE HEARING ON
                                                     PLAINTIFF’S MOTION FOR CLASS
 19         vs.                                      CERTIFICATION, DEFENDANTS’
                                                     MOTION FOR SUMMARY
 20   BAYER HEALTHCARE LLC and                       JUDGEMENT, DEFENDANTS’
      BAYER CORPORATION,                             MOTIONS TO EXCLUDE EXPERT
 21                                                  TESTIMONY, AND DEFENDANTS’
                   Defendants.                       MOTIONS TO STRIKE
 22                                                  PLAINTIFF’S NEWLY FILED
                                                     EXPERT DECLARATIONS
 23
                                                     Assigned to: Hon. John A. Kronstadt
 24
 25
 26
 27
 28     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION
         FOR CLASS CERTIFICATION, DEFENDANTS’ MOTION FOR SUMMARY
      JUDGEMENT, DEFENDANTS’ MOTIONS TO EXCLUDE EXPERT TESTIMONY,
         AND DEFENDANTS’ MOTIONS TO STRIKE PLAINTIFF’S NEWLY FILED
                           EXPERT DECLARATIONS
Case 2:17-cv-08525-JAK-JPR Document 186 Filed 09/08/20 Page 2 of 5 Page ID #:18977



  1         Pursuant to Local Rule 7-1, and this Court’s Standing Order for Civil Cases,
  2   Sonnetta Woods (“Plaintiff” or “Ms. Woods”) and Bayer Corporation and Bayer
  3   Healthcare LLC (collectively, “Bayer” or “Defendants”), through their counsel of
  4   record, hereby stipulate as follows, subject to the Court’s approval:
  5         WHEREAS, currently pending before this Court is Plaintiff’s Motion for Class
  6   Certification (ECF No. 100), Defendants’ Motion for Summary Judgment (ECF No.
  7   140), Defendants’ Motions to Exclude Expert Testimony (ECF No. 140), and
  8   Defendants’ Motion to Strike Plaintiff’s Newly Filed Expert Declarations (ECF No.
  9   176) (all motions collectively referred to as the “Motions”);
 10         WHEREAS, all Motions are set for hearing in front of this Court on September
 11   28, 2020 at 8:30 A.M.;
 12         WHEREAS, lead counsel of record for Plaintiff, Benjamin Heikali, recently
 13   learned that September 28, 2020 is the Jewish High Holiday Yom Kippur and
 14   therefore he cannot attend or otherwise participate in the hearing on that date;
 15         WHEREAS, the Parties have met and conferred, and agree that if the Court
 16   intends on holding a hearing on September 28, 2020, good cause exists for a
 17   continuance of the hearing date due to the Jewish Holiday, subject to Court approval.
 18         WHEREAS, Defendants do not believe that a hearing on the relevant Motions
 19   is necessary.
 20         WHEREAS, if the Court intends to hold a hearing, this proposed continuance
 21   would not alter the Court’s trial schedule as no trial date has been set.
 22         WHEREAS, nothing herein shall be deemed a waiver of any rights or defenses
 23   by the Parties.
 24         WHEREAS, all prior continuances requested by the Parties and granted by the
 25   Court are detailed in the concurrently filed Heikali Decl.
 26         IT IS HEREBY AGREED AND STIPULATED by the Parties through their
 27
                                      1
 28     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION
         FOR CLASS CERTIFICATION, DEFENDANTS’ MOTION FOR SUMMARY
      JUDGEMENT, DEFENDANTS’ MOTIONS TO EXCLUDE EXPERT TESTIMONY,
         AND DEFENDANTS’ MOTIONS TO STRIKE PLAINTIFF’S NEWLY FILED
                           EXPERT DECLARATIONS
Case 2:17-cv-08525-JAK-JPR Document 186 Filed 09/08/20 Page 3 of 5 Page ID #:18978



  1   undersigned counsel, and subject to the Court’s approval, that the September 28, 2020
  2   hearing on the Motions be continued to the next available hearing date or at the Court’s
  3   earliest convenience.
  4         The following chart reflects the only deadline that will be modified by this
  5   stipulation, subject to Court approval:
  6
  7    Hearing on Plaintiff’s Motion for Class     [Next available hearing date or at the
  8    Certification, Defendants’ Motion for       Court’s earliest convenience]
  9    Summary        Judgment,      Defendants’   September 28, 2020 at 8:30 A.M.
 10    Motions to Exclude Expert Testimony,
 11    and Defendants’ Motion to Strike
 12    Plaintiff’s    Newly       Filed   Expert
 13    Declarations
 14
 15                                                 Respectfully Submitted,
 16
      Dated: September 8, 2020                      FARUQI & FARUQI, LLP
 17
 18                                                By: /s/ Benjamin Heikali
                                                       Benjamin Heikali (SBN 307466)
 19
                                                       bheikali@faruqilaw.com
 20                                                    10866 Wilshire Boulevard
                                                       Suite 1470
 21
                                                       Los Angeles, CA 90024
 22                                                    Telephone: 424.256.2884
                                                       Facsimile: 424.256.2885
 23
 24                                                     Attorneys for Plaintiff
                                                        Sonnetta Woods
 25
 26
 27
                                      2
 28     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION
         FOR CLASS CERTIFICATION, DEFENDANTS’ MOTION FOR SUMMARY
      JUDGEMENT, DEFENDANTS’ MOTIONS TO EXCLUDE EXPERT TESTIMONY,
         AND DEFENDANTS’ MOTIONS TO STRIKE PLAINTIFF’S NEWLY FILED
                           EXPERT DECLARATIONS
Case 2:17-cv-08525-JAK-JPR Document 186 Filed 09/08/20 Page 4 of 5 Page ID #:18979



  1   Dated: September 8, 2020                SIDLEY AUSTIN LLP
  2
                                              By: /s/ Amy P. Lally
  3                                               Amy P. Lally (SBN 198555)
                                                  alally@sidley.com
  4
                                                  1999 Avenue of the Stars 17th Floor
  5                                               Los Angeles, CA 90067
                                                  Telephone: 310.595.9500
  6
                                                  Facsimile: 310.595.9501
  7
                                                  Attorneys for Defendants
  8                                               Bayer Corporation, and
  9                                               Bayer HealthCare LLC
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                      3
 28     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION
         FOR CLASS CERTIFICATION, DEFENDANTS’ MOTION FOR SUMMARY
      JUDGEMENT, DEFENDANTS’ MOTIONS TO EXCLUDE EXPERT TESTIMONY,
         AND DEFENDANTS’ MOTIONS TO STRIKE PLAINTIFF’S NEWLY FILED
                           EXPERT DECLARATIONS
Case 2:17-cv-08525-JAK-JPR Document 186 Filed 09/08/20 Page 5 of 5 Page ID #:18980



  1                                      ATTESTATION
  2         I, Benjamin Heikali, and the ECF User whose ID and password are being used
  3   to file this document in accordance with Civil Local Rule 5-4.3.4. Concurrence with
  4   and authorization for the filing of this document has been obtained from Amy Lally,
  5   counsel for Defendants, and I shall maintain records to support this concurrence and
  6   authorization for subsequent production for the Court, if so ordered, or for inspection
  7   upon request by a Party.
  8   Dated: September 8, 2020                     FARUQI & FARUQI, LLP
  9
                                                   By: /s/ Benjamin Heikali
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                      4
 28     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S MOTION
         FOR CLASS CERTIFICATION, DEFENDANTS’ MOTION FOR SUMMARY
      JUDGEMENT, DEFENDANTS’ MOTIONS TO EXCLUDE EXPERT TESTIMONY,
         AND DEFENDANTS’ MOTIONS TO STRIKE PLAINTIFF’S NEWLY FILED
                           EXPERT DECLARATIONS
